United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, ANNSHIRE ANNEX,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1425
Issued: December 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated January 18, 2008 finding that she had not
established an emotional condition causally related to her federal employment. She also
appealed a March 25, 2008 decision of the Branch of Hearings and Review denying her request
for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained an emotional condition due to factors of her federal employment; and (2) whether the
Office’s Branch of Hearings and Review properly denied her request for an oral hearing as
untimely.

FACTUAL HISTORY
On July 31, 2007 appellant, then a 36-year-old letter carrier, filed a traumatic injury claim
alleging that she experienced panic attacks on December 8, 2006 due to sexual harassment in the
performance of her federal job duties. She submitted a note dated December 14, 2006 from
Dr. Katherine Witherington, a Board-certified internist, who noted that appellant had filed sexual
harassment charges against her supervisor. Dr. Witherington diagnosed an acute stress reaction.
In a letter dated December 11, 2007, the Office requested additional factual and medical
evidence in support of appellant’s claim. It allowed 30 days for a response. On January 16,
2008 appellant alleged that she was sexually harassed by a supervisor through attempts to kiss
her and an inappropriate photograph. She stated that several of her coworkers became aware of
the charges and gave her “the silent treatment.” On December 14, 2006 appellant could not
“take the pressure of people pointing, talking and making comments….” She stated that her
supervisor was instructed to have no contact with her while at work. Appellant submitted a
January 11, 2008 report from a licensed clinical social worker. She also submitted a
December 21, 2007 report from Dr. Witherington. Appellant submitted a grievance decision
from the employing establishment finding that management’s decision to deny administrative
leave was appropriate.
By decision dated January 18, 2008, the Office denied appellant’s claim for an emotional
condition, finding that she failed to establish a compensable factor of employment.1
Appellant requested an oral hearing on a form dated February 18, 2008 and postmarked
February 23, 2008. By decision dated March 25, 2008, the Branch of Hearings and Review
denied appellant’s request for an oral hearing as untimely filed. It found that her claim could be
equally well addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.3
1

Following the Office’s January 18, 2008 decision, appellant submitted additional new evidence. As it did not
consider this evidence in reaching a final decision, the Board may not review the evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).

2

For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.
Mere perceptions of harassment or discrimination are not compensable under the Act.4 A
claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.5 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.6
Although the handling of leave requests and attendance matters are generally related to
employment, they are administrative functions of the employer and not duties of the employee.
As a general rule, a claimant’s reaction to administrative or personnel matters falls outside the
scope of the Act. However, to the extent that the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.7
ANALYSIS -- ISSUE 1
Appellant attributed her emotional condition to sexual harassment by her supervisor. She
alleged that he attempted to kiss her. Appellant also noted the discussion of this claim by her
coworkers and the denial of administrative leave by the employing establishment. However, she
failed to submit any factual evidence to establish that the alleged sexual harassment incident
actually occurred. Appellant did not submit any witness statements or investigative reports to
substantiate her claim that her supervisor acted inappropriately toward her. Without evidence to
substantiate that the harassment occurred as alleged, the Office properly found that appellant had
not established sexual harassment as a compensable factor of employment.
In regard to appellant’s allegation that her coworkers were aware of her claim of sexual
harassment and treated her differently, she also failed to submit any evidence to substantiate
harassment or discrimination by her coworkers. She again failed to submit any factual evidence
to establish that the harassment occurred. Appellant’s mere perception of harassment is not
compensable.
Appellant also attributed her emotional condition to management’s decision to deny a
request for administrative leave. As noted, although leave requests and attendance matters are
generally related to employment, they are administrative functions of the employer and not
duties of the employee. As a general rule, a claimant’s reaction to administrative or personnel
matters falls outside the scope of the Act without evidence to demonstrate that the employing
establishment either erred or acted abusively. Appellant failed to submit any evidence that
management acted abusively in denying her leave request. For those reasons, she has not
4

Reco Roncoglione, 52 ECAB 454, 456 (2001).

5

Penelope C. Owens, 54 ECAB 684, 686 (2003).

6

Beverly R. Jones, 55 ECAB 411, 417 (2004).

7

James P. Guinan, 51 ECAB 604, 607 (2000).

3

established a compensable employment factor under the Act. Appellant has not met her burden
of proof in establishing that she sustained an emotional condition in the performance of duty.8
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides in pertinent part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary … is entitled, on request made
within 30 days after the date of issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”9
The claimant can choose between two formats: an oral hearing or a review of the written
record. The requirements are the same for either choice.11 The Board has held that section
8124(b)(1) is “unequivocal” in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking12 and before the claimant has requested reconsideration.13
However, when the request is not timely filed or when reconsideration has previously been
requested, the Office may within its discretion, grant a hearing or review of the written record,
and must exercise this discretion.14
10

ANALYSIS -- ISSUE 2
Appellant’s request for an oral hearing was postmarked on February 23, 2008 more than
30 days after the Office’s January 18, 2008 decision. Therefore, her request for an oral hearing
was not timely and she was not entitled to a hearing as a mater of right. The Branch of Hearings
and Review exercised its discretion in denying appellant’s request for an oral hearing by finding
that her claim could proceed through the reconsideration process with the submission of
evidence not previously considered. The Branch of Hearings and Review did not abuse its
discretionary authority in denying appellant’s request for a hearing.

8

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).
9

5 U.S.C. §§ 8101-8193, § 8124(b)(1).

10

20 C.F.R. § 10.615.

11

Claudio Vazquez, 52 ECAB 496, 499 (2001).

12

20 C.F.R. § 10.616(a). Tammy J. Kenow, 44 ECAB 619 (1993).

13

Martha A. McConnell, 50 ECAB 129, 130 (1998).

14

Id.

4

CONCLUSION
The Board finds that appellant failed to submit the necessary factual evidence to
substantiate a compensable factor of employment as causing or contributing to her diagnosed
emotional condition and that the Office therefore properly denied her claim. The Board further
finds that appellant’s request for an oral hearing was not timely and that this request was
properly denied by the Branch of Hearings and Review.
ORDER
IT IS HEREBY ORDERED THAT the March 25 and January 18, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

